Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method, classified in B65H9/002.cpc.
II. Claims 8-14, drawn to a method, classified in B65H9/10.cpc.
III. Claims 15-20, drawn to an alignment apparatus, classified in B65H9/106.cpc.
The inventions are independent or distinct, each from the other because:
Inventions I. and III. are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed in claims 1-7 can be practiced by an apparatus that does not include contact elements operatively connected to a frame or adjustable mounts connected to the frame, as required in apparatus claims 15-20.  Also, the apparatus as claimed in claims 15-20 can be used to practice a process that does not print marks on a sheet using a marking engine.  Thus, the process as claimed can be practiced by another and materially different apparatus, and the apparatus as claimed can be used to practice another and materially different process.
II. and III. are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed in claims 8-14 can be practiced by an apparatus that does not include contact elements operatively connected to a frame or adjustable mounts connected to the frame, as required in apparatus claims 15-20.  Also, the apparatus as claimed in claims 15-20 can be used to a process that does not print marks on a sheet using a marking engine.  Thus, the process as claimed can be practiced by another and materially different apparatus, and the apparatus as claimed can be used to practice another and materially different process.
Inventions I. and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the subcombination in claims 1-7 has separate utility such as deskewing sheets without having to use two different rotatable frames to transport the skewed sheets, and also without having to rotate the two different frames in order to deskew the sheets relative to a processing direction.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different CPC classification searches, and also different key word searches are required for each of the patentably distinct inventions I., II., and III.  As such, it is undue burden on the examiner to examine all of the patentably distinct inventions in just one application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653